Citation Nr: 1108347	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  06-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee disability, diagnosed as chondromalacia.

2.  Entitlement to an evaluation in excess of 10 percent for left knee medial collateral ligament instability.

3.  Entitlement to an evaluation in excess of 10 percent for a right knee disability, diagnosed as chondromalacia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had verified active service from September 1992 to January 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2003 decision of a Department of Veterans Affairs (VA), Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in May 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.

The Veteran's claims were previously before the Board in June 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records, affording the Veteran the opportunity to identify outstanding non-VA treatment records, and providing the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claims are before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  Prior to April 24, 2007, the Veteran's left knee disability was not manifested by moderate or severe recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or less, or limitation of extension to 5 degrees or more.  

2.  Prior to April 24, 2007, the Veteran's right knee disability was not manifested by recurrent subluxation or lateral instability of any kind, limitation of flexion to 30 degrees or less, or limitation of extension to 5 degrees or more.  

3.  From April 24, 2007, the Veteran's left knee disability was not manifested by moderate or severe recurrent subluxation or lateral instability, limitation of flexion to 30 degrees or less, or limitation of extension to 15 degrees or more.  

4.  From April 24, 2007, the Veteran's right knee disability was not manifested by recurrent subluxation or lateral instability of any kind, limitation of flexion to 30 degrees or less, or limitation of extension to 15 degrees or more.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a left knee disability, diagnosed as chondromalacia, are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2010).

2.  Prior to April 24, 2007, the criteria for a separate evaluation for a left knee disability, based on limitation of extension, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); VAOPGCPREC 9-2004; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

3.  From April 24, 2007, the criteria for a separate 10 percent evaluation, but not higher, for a left knee disability, based on limitation of extension, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); VAOPGCPREC 9-2004; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

4.  The criteria for an evaluation in excess of 10 percent for left knee medial collateral ligament instability are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (2010).
5.  The criteria for an evaluation in excess of 10 percent for a right knee disability, diagnosed as chondromalacia, are not met for any period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5260 (2010).

6.  Prior to April 24, 2007, the criteria for a separate evaluation for a right knee disability, based on limitation of extension, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); VAOPGCPREC 9-2004; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).

7.  From April 24, 2007, the criteria for a separate 10 percent evaluation, but not higher, for a right knee disability, based on limitation of extension, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); VAOPGCPREC 9-2004; 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5261 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the condition of his service-connected left and right knee disabilities has gotten worse and that this decline warrants a higher disability evaluation.  By way of history, the RO originally granted the Veteran's service connection claim for a bilateral knee disability in an April 1995 rating decision.  Specifically, the RO awarded separate non-compensable evaluations for a left and right knee disability, diagnosed as retropatellar pain syndrome, under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion), effective January 25, 1995.  The RO also awarded a separate 10 percent evaluation for multiple non-service-connected disabilities, effective January 25, 1995.

The Veteran filed the current increased rating claim in July 2003.  In November 2003, the RO increased the Veteran's non-compensable evaluations and awarded separate 10 percent evaluations for painful motion of the left and right knee under Diagnostic Code 5260 (limitation of flexion), effective July 24, 2003.  The RO also awarded a separate 10 percent evaluation for left knee medial collateral ligament instability under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent subluxation or lateral instability), effective July 24, 2003.  The Veteran was notified of this decision and timely perfected this appeal.  

In October 2006, the RO reduced the Veteran's right knee disability evaluation to a non-compensable rating under Diagnostic Code 5260 (limitation of flexion), effective February 1, 2007.  The Veteran's 10 percent evaluation for a right knee disability under Diagnostic Code 5260 was later restored, effective February 1, 2007.  See April 2008 rating decision.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

The present level of disability is of primary concern where, as here, an increase in an existing disability rating based on established entitlement to compensation is at issue.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code, which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements when assigning a disability rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

The Board must also consider the application of staged ratings in determining the present level of a disability for any increased evaluation claim.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, the assignment of staged ratings would be necessary where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Based upon the guidance of the Court in Hart, and for the reasons discussed in greater detail below, the Board finds that staged ratings are applicable in this case.  

Factual Background and Analysis

The Veteran presented to a VA medical facility in July 2003 with subjective complaints of bilateral knee pain for approximately eight years.  He described morning stiffness, swelling, and constant pain, made worse with weightbearing and climbing stairs.  The Veteran also reported that his knees "crunch" when bending and that he lost strength when squatting.  

A physical examination showed the Veteran in no acute distress.  His gait was normal, but guarded and the examiner stated that the examination was made difficult as result of the Veteran's obesity.  The Veteran had full range of motion of the knees bilaterally.  With regard to the right knee, the examiner found evidence of crepitus and pain over the entire knee.  The left knee revealed pain at the distal patella which radiated to the medial joint line.  The Lachman and Anterior Drawer tests were negative, but the examiner observed pain in both knees during varus/valgus testing.  The impression was chronic bilateral knee pain.

The Veteran presented to the Virginia Mason Medical Center (VMMC) in July 2003 with subjective complaints of bilateral knee pain for approximately nine years.  According to the Veteran, his condition had deteriorated over the last three to four months and Aleve no longer helped his symptoms.  The Veteran's symptoms were exacerbated by activity, particularly climbing stairs, and the Veteran reported that his symptoms were worse in the evening.  He denied locking or effusion, but reported occasional giving way sensations.  It was noted that the Veteran was also steadily gaining weight at that time and that he worked as a security guard.

A physical examination found the Veteran to be alert and overweight.  His knees were normal to inspection.  However, the examiner noted that there was "a little bit" of crepitus bilaterally over the patellae.  The posterior cruciate and medial and lateral collateral ligaments were intact bilaterally and no evidence of pain was found over either patellar tendon.  The examiner found "a little bit of play" on the Lachman test (right more than left), but concluded that this finding was not clinically significant.  The McMurray test was also negative and no effusion was found.  The impression was anterior knee pain syndrome.

The Veteran sought additional care that same month at "Mercy Ortho" and reported having bilateral knee pain (greater on the left).  The Veteran denied giving way, catching, or locking, but stated that his symptoms were exacerbated with prolonged standing or climbing stairs.  A physical examination revealed the Veteran to be "severely" obese.  His gait was normal and it was noted that he had neutral alignment.  The Veteran also had full range of motion of the knees bilaterally and his knees were stable to varus/valgus testing.  Lachman, Drawer, and Patellar Apprehension tests were negative and no evidence of effusion was found.  X-rays of the Veteran's knees were interpreted to show evidence of early medial joint space narrowing (left greater than right).  No evidence of osteophytes was found on x-ray, but the examiner noted some scarring of the tibia and femur.  The Veteran was also counseled about his weight and prescribed shoe inserts.  The impression was early gonarthrosis. 

The Veteran submitted a statement in support of his claim dated September 2003 in which he stated that he experienced difficulty standing and walking.  He also described aching pain, giving way, and instability or weakness in his knees which required Aleve.  The Veteran also denied any recent treatment from a physician, stating that he was told in the past that "I will be in pain for the rest of my life."  He felt no need to see a doctor because "they already told me [what] to expect."

Also associated with the claims file are numerous lay statements from the Veteran's co-workers dated that same month which described in detail his bilateral knee symptoms.  Specifically, the authors of the letters indicated that the Veteran had difficulty performing his duties as a security guard because he was unable to rise from a chair without difficulty, make "rounds" without "severe" pain, or walk more than 50 meters.  The authors also witnessed the Veteran's unsteady gait and watched him apply compresses to his knees during his work shift.

The Veteran was afforded a VA Compensation and Pension (C&P) joints examination in September 2003.  The Veteran reported having weakness and constant pain in his knees which interfered with his ability to sleep.  He rated this pain as a six or seven on a scale of one to ten (with ten being the most severe).  The Veteran denied any lost time from work as a result of his symptoms, but stated that he took Aleve regularly to alleviate his symptoms.  The Veteran also denied locking, giving way, or falls as well as any additional loss of range of motion with repetitive use or flare-ups.

Range of motion testing of the Veteran's knees showed extension to zero degrees and flexion with pain to 120 degrees.  The Veteran's right knee showed no lateral ligamentous instability and the McMurray and Lachman tests were negative.  Patellar crepitus was noted.  The left knee, on the other hand, showed tenderness along the medial collateral ligament and medial joint line with approximately 10 degrees or "moderate" medial collateral instability with pain.  The lateral collateral ligament of the left knee was intact and the McMurray and Lachman tests were negative.  Patellar crepitus was noted and the examiner also observed bilateral vastus medialis atrophy (left worse than right).  The impression was medial joint compartment degenerative joint disease (DJD) and medial collateral ligament instability of the left knee.  The examiner also diagnosed the Veteran as having bilateral knee strain.

In an October 2003 addendum, the examiner stated that the Veteran's range of motion on extension was to zero degrees and to 120 degrees (with pain beginning at 110 degrees) on flexion.  The examiner described the Veteran's medial collateral ligament instability in the left knee as "moderate" and stated that the Veteran had no ligamentous instability in the right knee.  No other range of motion or other abnormalities were noted except for a one centimeter difference in the circumference of the Veteran's thighs (left smaller than right).

G.P., R.N., submitted a statement in support of the Veteran's claim dated December 2003.  G.P. described an incident that same month in which he witnessed the Veteran have a "loss of function of his left knee," which caused the Veteran to fall.  The Veteran sustained no injuries from this incident and was able to walk with some pain and limited range of motion.  The Veteran was prescribed ice and Motrin as needed for pain and inflammation.  

The Veteran's wife and his friend, T.S., also submitted statements in support of the Veteran's claim dated November 2004.  These statements detailed the Veteran's regular complaints of knee pain and discomfort.  The Veteran's wife, in particular, indicated that the Veteran walked with a limp, while T.S. stated that the Veteran was no longer able to participate in recreational activities as he once did.  See also, Veteran's November 2004 substantive appeal.

The Veteran sought additional private care in May 2005 from J. Piehl, M.D., at the "UWPN Factoria Clinic."  At that time, he reported daily bilateral knee pain.  His symptoms were exacerbated with climbing stairs.  The Veteran stopped taking Aleve after hearing media reports of a heart disease link.  An examination of the Veteran's knees showed no evidence of swelling or erythema.  The Veteran also had full painless range of motion with intact cruciate and collateral ligaments.  The Apley test was negative, but the Anterior Drawer test was positive bilaterally.  A computed tomography (CT) scan of the right knee showed narrowing of the patellofemoral space.  The impression was joint pain lower leg, early osteoarthritis.  

The Veteran also received private physical therapy treatment in Renton, Washington, in June 2005.  He reported having a history of bilateral knee pain which limited his functional abilities.  Range of motion testing of the left knee showed extension to zero degrees and flexion to 110 degrees with crepitus.  The examiner also noted evidence of tenderness to palpation of the left odd facet with "AP tilt of the patella."  

A. Gaw, MPT, submitted a statement in support of the Veteran's claim dated February 2006.  According to the author, the Veteran had left knee pain and weakness since 1994.  This pain resulted in restricted active range of motion and affected the Veteran's gait and activity level.

The Veteran was afforded a VA contract C&P joints examination in April 2006.  Regarding the left knee, he reported morning stiffness, weakness, giving way, swelling after long walks, constant pain, lack of endurance, fatigability, and occasional inability to lift his leg.  The Veteran described his pain as a nine on a scale of one to ten (with ten being the most severe).  His symptoms were exacerbated by physical activity and relieved with rest.  The Veteran denied any incapacitation or time lost from work as a consequence of his symptoms.  

A physical examination showed normal gait and posture.  The Veteran used no assistive devices.  The knees were negative for any evidence of edema, effusion, weakness, tenderness, redness, heat, abnormal movement, or guarding.  Range of motion testing of the knees showed extension to zero degrees and flexion to 140 degrees.  Ligament and meniscus stability testing was normal bilaterally.  There was no additional limitation of joint function as a result of pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  X-rays of the Veteran's left knee were interpreted to be normal.  No diagnosis with respect to the left knee was rendered at that time "because there is no pathology to render a diagnosis."  The examiner further found no effect on the Veteran's occupation or activities of daily living (ADLs).

The Veteran presented to B. Shek, M.D., in August 2006 for treatment of chronic bilateral knee pain.  The Veteran described his pain as "disabling," reported occasional swelling, and stated that he had difficulty performing any meaningful activities on his feet such as walking or running.  It was also noted that the Veteran worked as an electronics calibration specialist.  The Veteran denied engaging in routine exercise because of his knee pain, but stated that he did some walking at work.  

A physical examination showed that the Veteran favored his left leg and "appeared stiff."  The lower extremities showed intact deep tendon reflexes and normal dorsal pedal pulses bilaterally.  No evidence of edema, visible swelling, erythema, or evidence of active synovitis was found, but a faint amount of crepitus was noted bilaterally on extension.  The left patella was slightly tender to movement, while the right patella was non-tender to movement.  The examiner also found evidence of mild laxity on the left with the Anterior Drawer test.  No evidence of laxity was found on the right and the Posterior Drawer test was negative bilaterally.  Some mild right medial joint line tenderness was also found and the left knee was diffusely tender to palpation, but there was no true joint line tenderness.  The impression was chronic bilateral knee pain (left greater than right).  

Magnetic resonance imaging (MRI) of the left knee conducted in September 2006 was interpreted to show grade 2-3 chondromalacia changes at the medial and lateral compartments without evidence of ligamentous or meniscal tear.  The right knee showed mild chondromalacia changes peripherally at the medial and lateral compartments.  No meniscal or ligamentous tear was found.

Also associated with the claims file is a private treatment note dated September 2006 from L. Snow, M.D.  According to Veteran, he experienced occasional swelling or clicking in the knees, left worse than right.  The Veteran was also getting less and less active by his own account, but was still able to lift 30 to 60 pounds and work as a "calibrator."  A physical examination revealed bilateral retropatellar crepitus without specific joint line tenderness.  Dr. Snow noted slight varus laxity on the left knee when compared to the right, but indicated that "this is only a Grade 1+."  Dr. Snow also reviewed the Veteran's MRI report and noted that it showed chondromalacia without evidence of meniscal tears.  The impression was osteochondritis/chondromalacia of the medial femoral condyles and possibly the patella.  Dr. Snow prescribed Feldene and recommended that the Veteran lose approximately 100 pounds.  See also, Dr. Shek's February 2007 statement; Dr. M. Rosa-Bray's October 2006 note.

The Veteran returned to Dr. Shek for follow-up care in November 2006.  He reported subjective complaints of aching, decreased range of motion, and periodic swelling in the knees bilaterally.  Dr. Shek took the Veteran's vital signs, but performed no other physical examination at that time.  The impression was bilateral knee pain secondary to chondromalacia patellae and morbid obesity.  Dr. Shek again encouraged the Veteran to lose weight and exercise.  Dr. Shek discontinued Feldene and prescribed Relafen.

In December 2006, an examination of the right knee by Dr. Shek revealed some crepitus with flexion, extension, and squatting.  The patella was non-tender to movement.  There was equivocal joint line tenderness.  The Lachman and Anterior Drawer tests were negative.  The impression was right knee pain and clicking.  Dr. Shek found that the crepitus was "likely" due to chondromalacia patella.  Dr. Shek prescribed the Veteran a neoprene brace, but cautioned the Veteran that "there may not be anything more that we can do from a conservative standpoint."

In January 2007, the Veteran stated that he had difficulty standing from a seating position, an inability to climb stairs without great difficulty, and difficulty sitting on the ground or playing with his children.  The Veteran also reported difficulty lifting more than 20 pounds and stated that his knees gave out which caused him to fall.  

The Veteran presented to C. Hayes, D.O., that same month with subjective complaints of bilateral knee pain.  He reported difficulty lifting, sitting on the floor, climbing stairs, playing with his children, sleeping, walking, running, or exercising.  The Veteran's symptoms were exacerbated by activity and he had difficulty bending, kneeling, and dressing.  It was noted that the Veteran was employed as an electronics/calibration technician.  

The Veteran had a slow, steady, deliberate gait on physical examination.  Audible clicking was noted, particularly on the right, with a partial knee bend.  Extension was limited to three degrees.  The Patellar Apprehension test was positive and marked pain along the medial aspect of the knees was noted.  Mild instability in the left knee was also found with the Anterior and Lachman tests negative on the right.  The McMurray test produced medial pain bilaterally, but no evidence of effusion or locking was found.  The impression was Grade III chondromalacia of the medial and lateral compartments of the left knee as well as mild chondromalacia of the right knee.  The examiner also described the Veteran's bilateral knee impairment as "permanent," especially on the left where instability and worsening chondromalacia was found. 

VA administered another contract C&P joints examination on April 24, 2007.  The Veteran reported subjective complaints of weakness with walking or lifting objects over 20 pounds, stiffness at night and in the morning, swelling when he walked too much, heat and redness at night, giving way (up to 10 times daily), lack of endurance and fatigability with walking or climbing stairs, constant pain, and occasional locking.  The Veteran described his pain as a nine on a scale of one to ten (with ten being the most severe).  These symptoms were exacerbated by activity or resting, but did not result in incapacitation.  The Veteran also took prescription medication without relief.

A physical examination revealed evidence of abnormal gait and abnormal posture with the Veteran favoring his right leg.  The examiner noted evidence of bilateral knee tenderness.  No evidence of recurrent subluxation, locking pain, joint effusion, or crepitus was found in either knee.  Ligament and meniscus stability tests were normal bilaterally.  Range of motion of the left knee was to zero degrees on extension (with pain beginning at -10 degrees) and to 130 degrees on flexion (with pain beginning at 90 degrees).  The right knee had extension to zero degrees (with pain beginning at -20 degrees) and flexion to 130 degrees (with pain beginning at 90 degrees).  The Veteran's range of motion in each knee was additionally limited by ten degrees on flexion and extension following repetitive use as a result of pain, fatigue, weakness, and lack of endurance.  The examiner also noted that the Veteran's ability to stoop, bend over, lift objects, walk or run for long periods of time, or occasionally sleep was limited by pain.  X-rays of the knees were negative. The impression was left and right knee chondromalacia with left knee instability.   

VA requested a contract independent medical opinion in July 2007 with respect to pending (at that time) service connection claims for bilateral hip, bilateral ankle, and low back disabilities.  The examiner reviewed the claims file and noted that the Veteran had bilateral chondromalacia of the patella, among other conditions.  According to the examiner, the Veteran chondromalacia was well-documented in the claims file as well as by MRI findings.

Also associated with the claims file are statements from the Veteran's co-workers dated November 2007.  Specifically, the authors of these statements indicated that the Veteran walked slowly with a limp.  They also recalled hearing audible clicks and pops in the Veteran's knees and legs.

The Veteran testified in May 2008 that the condition of his knees worsened over the years and resulted in difficulty lifting heavier objects or walking any distances.  The Veteran also reported subjective complaints of constant pain, giving out, altered gait, and stiffness, and stated that he was prescribed braces for this condition.  The Veteran testified that he needed knee replacement surgery in the future.  The Veteran further stated that he received vocational rehabilitation training (VRT) from VA.  

Following the hearing, the Veteran submitted a statement from A. Joshi, M.D., dated May 2008 with a waiver of RO jurisdiction.  According to Dr. Joshi, the Veteran had chronic pain in his knees (among other places) as a result of myofascial pain syndrome and chronic strain.  
The Veteran sought additional private care in April 2009 after reporting increased knee pain.  The Veteran stated that he was unable to walk more than ten feet without stopping to rest.  A physical examination showed the Veteran to be in no acute distress.  The left knee was tender to palpation with mild crepitus.  No evidence of redness or effusion was found.  The impression was knee pains.

In June 2009, the Veteran's supervisor submitted a statement in support of his current claim.  Specifically, G.H. stated that the Veteran worked as a calibration technician in the electronics industry.  The Veteran's job required a "significant" amount of walking between several buildings and on multiple floors.  The Veteran was noted to be on his feet for extended periods of time and he was also required to lift various objects weighing up to 50 pounds.  

According to G.H., the Veteran reported having knee problems approximately three years prior to the date of this letter.  At that time, accommodations were made to allow the Veteran to perform as much of his job in a seated position as possible.  The Veteran also had items delivered to his work station.  However, G.H. stated that the Veteran was still required to stand and walk for a portion of every day.  Even with the accommodations, the Veteran's job was described as a "very active" one which required "a lot" of bending and lifting.  G.H. further stated that there were times during the past three years when the Veteran left work early complaining of knee pain.

That same month, M.V., another co-worker, submitted a statement on the Veteran's behalf.  M.V. indicated that he managed the Veteran for a period of time in 2007 and 2008.  During that time, M.V. noted that the Veteran had difficulty with bending, walking, and light lifting (not more than 30 pounds) as a result of knee pain.  The Veteran took time off from work on "several" occasions because of severe pain, according to M.V.    

The Veteran returned to VA in June 2009 for a physical medicine and rehabilitation consultation.  He reported a 15-year history of bilateral knee pain.  At the time of the examination, the Veteran also reported subjective complaints of increased pain in the knees bilaterally, particularly with squatting, lifting, climbing stairs, and prolonged walking.  According to the Veteran, he also experienced decreased range of motion in the left knee on extension, locking, giving way, and falls (twice per year).  He used a knee brace and/or cane for support.  

A physical examination showed the Veteran to be alert, pleasant, and in no acute distress.  The Veteran's knees were tender to palpation over the anterior medial joint space bilaterally.  Evidence of tenderness was also found in the lower left patella.  No evidence of swelling, edema, or warmth was found and the McMurray, Drawer, and varus/valgus stress tests were negative.  The examiner further observed "significant" anterior knee pain with squatting.  X-rays of the Veteran's knees showed mild patellofemoral spurring on the left.  According to the examiner, the Veteran's presentation was consistent with bilateral patellofemoral syndrome.  It was noted that the Veteran's left knee locked up, likely due to the spurring present.  The examiner referred the Veteran for physical therapy and recommended that he lose weight.  See also, July 2009 follow-up note.

The Veteran was afforded another VA C&P joints examination in January 2010.  The examiner reviewed the Veteran's claims file.  The examiner noted that the Veteran had a varied employment history since discharge from service, to include working on cars, installing carpet and drywall, working as a computer representative and later, a security guard.  It was also noted that the Veteran received VA VRT from 2004 to 2006 in electronics repair.  He currently worked as a calibration technician and his employer made various accommodations to limit the amount of walking, standing, and lifting he did on a daily basis.  The Veteran missed one day of work in the past year because of knee pain and he specifically denied having incapacitating episodes or being prescribed bedrest by a physician as a result of his symptoms.  

At the time of the examination, the Veteran reported painful limitation of motion of the knees bilaterally, weakness, giving way, falls, stiffness, lack of endurance, fatigue, catching, popping, and snapping, as well as occasional (i.e., once per week) swelling.  These symptoms were exacerbated by walking, standing for more than 15 minutes, lifting greater than 20 to 30 pounds, or climbing/descending stairs.  The Veteran avoided crouching and squatting and stated that his pain without activity was a four on a scale of one to ten (with ten being the most severe).  Activity, prolonged sitting or standing, barometric changes, and flare-ups increased the Veteran's pain to a "ten."  Flare-ups lasted up to seven hours and he obtained some relief from these symptoms with rest and medication.  He used a cane approximately once per week and a brace or support approximately once or twice per month.  He also required assistance with dressing, shopping, housework, and yardwork.  The examiner described the Veteran as alert, cooperative, and a good historian.

According to the examiner, the Veteran did not grimace or complain of bilateral knee pain after being seated for greater than 30 minutes.  Instead, the Veteran rated his pain as a four on a scale of one to ten (with ten being the most severe).  The examiner also noted that the Veteran neither fully flexed nor fully extended his knees while seated.  The Veteran did not change position because of knee discomfort while seated and he did not stand early because of knee pain.  On standing from a seated position, the Veteran grimaced in pain and his pain increased to a six on a scale of one to ten (with ten being the most severe).  The Veteran was unable to stand without using the arms of the chair for support.  He was able to walk approximately 50 feet after which there was no evidence of grimacing.  However, the Veteran stated that his pain was a six on a scale of one to ten (with ten being the most severe).  The examiner observed no evidence of weakening or giving way in either knee, but the Veteran's gait was slow.  A moderate left limp was noted, but the Veteran used no cane at that time.  The Veteran was able to perform a tiptoe stand and heel stand with grimacing.  The Veteran's pain was a seven or eight on a scale of one to ten (with ten being the most severe).  

An examination of the knees revealed tenderness to palpation over the patellofemoral edges and over the patellar ligament between the patella and tibial tuberosity.  There was no tibial tuberosity tenderness.  The Veteran also had anterior knee pain at the patellofemoral joints with palpation in the popliteal areas behind the knees.  No evidence of quadriceps tenderness, calf muscle atrophy, popliteal tenderness, swelling, ligament laxity, or increased warmth was found.  The examiner observed a trace of pitting edema in both pretibial areas and encouraged the Veteran to reduce his salt intake.  The examiner also observed an abrasion-type scar on the Veteran's right anterior knee which purportedly occurred when he fell in August 2009.  The scar was not tender or numb.  Reflexes were +2 bilaterally and muscle strength was 5/5, but the examiner found some evidence of guarding because of knee pain.

Range of motion testing of the right knee on extension was limited to five degrees while flexion was limited to 90 degrees.  These measurements were taken with the Veteran lying supine on the examination table.  The examiner noted, however, that the Veteran had full extension of the right knee when standing.  Range of motion testing of the left knee on extension was limited to ten degrees while flexion was limited to 85 degrees.  These measurements were taken with the Veteran lying supine on the examination table.  The examiner noted, however, that the Veteran had extension limited to five degrees of the left knee when standing.  Pain and grimacing accompanied range of motion testing.  The Veteran's range of motion on flexion was additionally limited by five degrees in each knee due to pain after three repetitions.  No weakness, lack of endurance, or incoordination was noted after repetitive use.

The examiner diagnosed the Veteran as having chondromalacia of the right knee joint (confirmed by MRI), retropatellar pain syndrome, and limited flexion of the right knee.  The examiner also diagnosed the Veteran as having chondromalacia of the left knee joint (confirmed by MRI), retropatellar pain syndrome, limited flexion of the left knee, and five degrees of flexion contracture (i.e., limited extension) of the left knee.  The examiner described the Veteran's bilateral knee impairment as "moderately severe."  The examiner also indicated that the Veteran's obesity worsened his bilateral knee disability.

Given the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 10 percent for left knee medial collateral ligament instability under Diagnostic Code 5257 for any period of time covered by the appeal.  The Veteran is also not entitled to a separate evaluation under Diagnostic Code 5257 for recurrent subluxation or lateral instability of right knee.

As noted above, the Veteran's left knee medial collateral ligament instability was rated as 10 percent disabling under Diagnostic Code 5257, effective July 24, 2003. Under Diagnostic Code 5257, a 10 percent evaluation is assigned for slight recurrent subluxation or lateral instability, while a 20 percent evaluation is assigned for moderate recurrent subluxation or lateral instability.  A 30 percent evaluation, the highest available schedular rating under this code provision, is assigned for severe recurrent subluxation or lateral instability.  

Words such as "mild," "moderate," and "severe" are not defined in VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  
 
A careful review of the objective evidence of record reflects that the Veteran's left knee medial collateral ligament instability more nearly approximates the criteria for a 10 percent evaluation for the entire period of time covered by the appeal.  In this regard, VA and private treatment records and examination reports dated July 2003, May 2005, April 2006, September 2006, April 2007, June 2009, and January 2010 described the Veteran's left knee ligaments as stable, intact, or normal.  Similarly, VA and private treatment records and examination reports dated August and September 2006 found objective evidence of mild or slight laxity in the left knee ligaments.

The Board is aware that the July 2003 private treatment note from VMMC noted some "play" in the left knee ligaments, and that the January 2010 VA C&P examiner described the Veteran's left knee disability as "moderately severe."  However, the July 2003 private examiner determined that the finding of "play" was not clinically significant, particularly where, as here, the ligaments were otherwise intact.  Similarly, there is no indication that the January 2010 VA examiner's description of "moderately severe" specifically pertained to the Veteran's left knee ligaments.  Rather, a thorough reading of the examination report shows that this description reflected, in the examiner's opinion, the overall severity of the Veteran's left knee disability and not solely the condition of the Veteran's ligaments.  In fact, as noted above, the January 2010 VA examiner specifically found no evidence of left knee ligament laxity at the time of the examination. 

The Board is also aware that the September 2003 VA C&P examiner described the Veteran's left knee instability as "moderate."  The Board points out, however, that this appears to be an isolated finding based on the other evidence of record and one which is not indicative of the Veteran's overall disability picture given the totality of the evidence.  As noted above, the Veteran's left knee ligaments were consistently described as stable, intact, and normal or showing mild or slight laxity during the pendency of this appeal.  See VA and private treatment records and examination reports dated July 2003, May 2005, April 2006, August 2006, September 2006, April 2007, June 2009, and January 2010.  

Significantly, the September 2003 VA examiner's description of the Veteran's left knee instability as "moderate" is not supported by additional commentary or a rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).  In addition, the remainder of the objective findings as discussed above and contained in the examination reports of record makes no suggestion that Veteran's left knee medial collateral ligament instability could otherwise reasonably be interpreted as either moderate or severe.

The Board is also aware that the Veteran self-reported subjective complaints of instability, weakness, giving way, or falls during the pendency of the appeal.  Pursuant to Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009), the Veteran is competent to report these symptoms.  The Veteran's report of left knee instability, weakness, giving way, or falls is likewise credible given his training as a medical specialist.  See DD Form 214.  These symptoms, however, have been considered in the assignment of the current 10 percent evaluation under Diagnostic Code 5257.  

The Veteran's statements, in the Board's opinion, do not warrant an evaluation in excess of 10 percent under Diagnostic Code 5257 for left knee medial collateral ligament instability for any period of time covered by this appeal because the Board ultimately finds that the objective medical evidence described above outweighs the Veteran's assertions regarding the severity of his left knee medial collateral ligament instability.  The Board points out that the Veteran's medical training in service was limited to a ten-week course.  See DD Form 214.  Employment histories provided by the Veteran that are of record show no additional medical training or work in the medical field beyond that which was performed in service.        

The objective medical evidence of record described immediately above, on the other hand, is based on an interview with and physical examination of the Veteran.  The opinions contained in these reports were rendered by both private and VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as he described it, and in some instances, a review of the claims file.  In light of the foregoing, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5257 for left knee medial collateral ligament instability for any period of time covered by the appeal because, based on this evidence, the Veteran's symptoms do not more nearly approximate the criteria for moderate or severe recurrent subluxation or lateral instability.     

The Board has also considered whether the Veteran is entitled to a separate evaluation under Diagnostic Code 5257 for right knee recurrent subluxation or lateral instability.  The Board finds that he is not.  Despite evidence of a positive Anterior Drawer test in May 2005, the objective evidence of record showed that the Veteran's right knee ligaments were stable, intact, or normal without evidence of laxity or subluxation.  See VA and private treatment records and examination reports dated July 2003, May 2005, April 2006, August 2006, September 2006, April 2007, June 2009, and January 2010.  
 
To the extent that the Veteran self-reported symptoms of instability, weakness, giving way, or falls in the right knee, the Board finds that the Veteran is competent to make such statements and that these statements are ultimately credible given his training as a medical specialist.  See Davidson, 581 F.3d. at 1315.  However, the Board finds that the Veteran's statements regarding the severity of his right knee instability are outweighed by the other objective evidence of record.  The objective medical evidence of record described immediately above found the Veteran's right knee ligaments to be normal.  These opinions were based on an interview with and physical examination of the Veteran.  The opinions contained in these reports were rendered by both private and VA medical professionals with specialized training and professional expertise and included consideration of the Veteran's history as he described it, and in some instances, a review of the claims file.  Accordingly, the Veteran is not entitled to a separate evaluation under Diagnostic Code 5257 for right knee instability for any period of time covered by the appeal.

When a knee disability is already rated under Diagnostic Code 5257, a separate rating may be assigned if the Veteran has limitation of motion which is at least non-compensable under Diagnostic Codes 5260 (limitation of flexion) or 5261 (limitation of extension).  See 38 C.F.R. § 4.71a, Diagnostic Code 5003; VAOPGCPREC 23-97 (1997); VAOPGCPREC 09-98 (1998).  Diagnostic Code 5003 requires that degenerative arthritis be established by x-ray findings.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by x-ray, is deemed to be limitation of motion and warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

Limitation of motion is measured in terms of flexion (Diagnostic Code 5260) and extension (Diagnostic Code 5261).  Normal range of motion for the knee is to 0 degrees on extension and to 140 degrees on flexion.  See 38 C.F.R. § 4.71a, Plate II (2010).  Under Diagnostic Code 5260, a non-compensable rating is warranted where flexion of the knee is limited to 60 degrees.  A 10 percent rating is warranted where flexion is limited to 45 degrees, while a 20 percent rating is assigned where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a non-compensable rating is warranted where extension of the knee is limited to five degrees.  A 10 percent rating is warranted where extension is limited to 10 degrees, while a 20 percent rating is warranted where extension is limited to 15 degrees.  A 30 percent rating is warranted where extension is limited to 20 degrees, and a 40 percent rating is assigned where extension is limited to 30 degrees.  A 50 percent rating is assigned where extension is limited to 45 degrees.

In addition, VAOPGCPREC 9-2004 (2004) permits separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261).  

Here, the Veteran was previously awarded separate 10 percent evaluations for each knee under Diagnostic Code 5260 for painful limitation of motion with degenerative changes.  See November 2003 rating decision.  Unfortunately, the preponderance of the evidence does not support an evaluation in excess of 10 percent under Diagnostic Code 5260 for either knee for any period of time covered by this appeal.

As noted above, the Veteran had full painless range of motion on flexion in May 2005 and in April 2006, a VA C&P examiner determined that the Veteran's range of motion on flexion was normal.  Otherwise, the Veteran's range of motion of the left knee on flexion was measured to be between 85 and 130 degrees with pain while range of motion of the right knee on flexion was measured to be between 90 and 130 degrees with pain.  See VA and private treatment records and examination reports dated September 2003, June 2005, April 2007, and January 2010.  

While the evidence shows that he has painful, limited motion on flexion, the separately assigned 10 percent ratings account for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of flexion for either knee for any period of time covered by the appeal because flexion is not limited to 30 degrees or less in either knee. 

In reaching this conclusion, the Board has considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The Veteran's subjective complaints are well-documented and discussed in significant detail above.  The Board also acknowledges that the April 2007 VA C&P examiner determined that the Veteran's flexion in each knee was additionally limited by ten degrees following repetitive use due to pain, fatigue, weakness, and lack of endurance.  The January 2010 VA C&P examiner also found that the Veteran's flexion in each knee was additionally limited by five degrees due to pain after three repetitions.  However, flexion is not limited to 30 degrees or less (nor do the measurements more nearly approximate this limitation of flexion) even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See Diagnostic Code 5260; DeLuca, 8 Vet. App. at 206-7.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5260 for either knee for any period of time covered by the appeal.

Pursuant to VAOPGCPREC 9-2004, the Board finds that the preponderance of the evidence supports separate 10 percent ratings, but not higher, for each knee based on limitation of extension from April 24, 2007.  See DeLuca, 8 Vet. App. at 206-7; Diagnostic Code 5261.  

Prior to April 24, 2007, the objective evidence of the record revealed either normal extension in each knee or a limitation of extension which did not rise to the level of a non-compensable evaluation even taking into account pain on motion, the Veteran's subjective complaints, and/or the criteria outlined in DeLuca.  See VA and private treatment records and examination reports dated July and September 2003, May and June 2005, and April and August 2006.  There was also no evidence of additional loss of range of motion following repetitive use.  Id.  The Board acknowledges that the Veteran's range of motion on extension was limited to three degrees in each knee in January 2007.  However, this limitation of extension, as noted immediately above, does not rise to the level of a non-compensable evaluation (i.e., extension limited by at least five degrees).  Therefore, the Veteran is not entitled to a separate evaluation for limitation of extension under Diagnostic Code 5261 for either knee for any period of time covered by the appeal prior to April 24, 2007.

From April 24, 2007, the Veteran is entitled to separate 10 percent evaluations for limitation of extension, but not higher, under Diagnostic Code 5261.  Diagnostic Code 5261 makes clear that a non-compensable evaluation requires limitation of extension to five degrees, while a 10 percent evaluation requires limitation of extension to 10 degrees.  The Board notes that the Veteran's range of motion on extension at the time of the April 24, 2007 VA C&P examination was normal.  However, the examiner determined that the Veteran's extension was additionally limited by 10 degrees in each knee following repetitive use due to pain, fatigue, weakness, and lack of endurance.  Accordingly, the Veteran is entitled to separate 10 percent evaluations for limitation of extension for each knee from April 24, 2007 under Diagnostic Code 5261.

The Veteran is not, however, entitled to an evaluation in excess of 10 percent for either knee under Diagnostic Code 5261 for any period of time covered by the appeal from April 24, 2007.  Diagnostic Code 5261 assigns an evaluation in excess of 10 percent for limitation of extension to 15 degrees (or more).  

The Board notes the Veteran self-reported painful extension of the bilateral knees in April 2007 and January 2010.  Specifically, the Veteran alleged in April 2007 that extension in his left knee was limited to 10 degrees while extension in his right knee was limited to 20 degrees.  In January 2010, the Veteran essentially reported pain throughout the range of motion.  While the Veteran is competent to report the point at which pain begins in his knees on extension and these reports are ultimately credible because of his in-service training as a medical specialist, the Board finds that the Veteran's statements regarding painful extension are outweighed by the objective medical evidence of record.  

Despite the Veteran's subjective complaints of painful extension in the knees bilaterally, the April 2007 VA C&P examiner nevertheless found that the Veteran had normal extension.  It was only after the Veteran performed repetitive use movements that his range of motion on extension was additionally limited to the point where he was entitled to separate 10 percent evaluations.  Similarly, the January 2010 VA examiner determined that the Veteran's extension was limited to ten degrees in the left knee and five degrees in the right knee.  While the evidence shows that he has painful, limited motion on extension, the separately assigned 10 percent ratings account for these limitations.  Moreover, these limitations of motion are insufficient to warrant an evaluation in excess of 10 percent for limitation of extension for either knee for any period of time covered by the appeal from April 24, 2007 because extension is not objectively limited to 15 degrees or more in either knee.  

In reaching this conclusion, the Board has also considered the Veteran's subjective complaints as well as whether there is additional functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  See DeLuca, 8 Vet. App. at 206-7.  The Veteran's subjective complaints are well-documented and discussed in significant detail above.  The Board acknowledges that the January 2010 VA C&P examiner found an additional limitation of motion of five degrees due to pain after three repetitions.  However, a careful review of this examination report shows that this additional limitation pertains only to range of motion on flexion and not extension.  The Veteran's extension is not limited to 15 degrees or more even taking into account pain on motion and/or the criteria outlined in DeLuca.  See Diagnostic Codes 5260; DeLuca, 8 Vet. App. at 206-7.  Therefore, the Veteran is not entitled to an evaluation in excess of 10 percent under Diagnostic Code 5261 for either knee for any period of time from April 24, 2007.

The Board has also considered rating the Veteran's left and right knee disabilities under other pertinent diagnostic codes, but the bulk of these diagnostic codes are not applicable in the Veteran's case.   

Diagnostic Code 5256 is not for application in this case because there is no evidence that the Veteran has ankylosis.  Diagnostic Code 5262 contemplates the rating of impairments of the tibia and fibula, while Diagnostic Code 5263 contemplates the rating of genu recurvatum (acquired, traumatic, with weakness and insecurity in weightbearing objectively demonstrated).  There is no evidence of record to show that the Veteran was diagnosed with or treated for genu recurvatum or any impairments of the tibia or fibula.  

The Board is aware that x-rays taken in July 2003 revealed evidence of scarring of the tibia and femur.  However, subsequent diagnostic tests were negative for any such abnormalities.  In any case, there is no evidence of record to show that the Veteran was diagnosed with or treated for nonunion or malunion of the tibia and fibula as required by Diagnostic Code 5262.  Thus, these diagnostic code provisions are not applicable in this case.

The Board has considered whether Diagnostic Codes 5258 and 5259 are potentially applicable in the Veteran's case.  These particular diagnostic codes provide disability ratings for semilunar dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Although the Veteran reported subjective complaints of bilateral pain, swelling, stiffness, and loss of range of motion as well as intermittent locking, catching, and instability, there is no indication of record that the Veteran was diagnosed with or treated for semilunar dislocated cartilage and/or a meniscal injury or for symptomatic residuals following the removal of semilunar dislocated cartilage.  Therefore, these diagnostic codes are not applicable in the current case.

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected bilateral knee disability are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected bilateral knee disability are addressed by the relevant criteria as discussed above.  

In this regard, it is pointed out that the assignment of separate 10 percent ratings for painful motion, limitation of extension, and instability shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability ratings.

There is also no evidence of marked interference with occupation or frequent periods of hospitalization related to the Veteran's service-connected bilateral knee disability.  On the contrary, there is no evidence of record showing hospitalization for the knees and the Veteran continues to work, albeit with modifications, on a full-time basis.  The Board acknowledges that the Veteran testified in May 2008 that he received VA VRT.  These records are not associated with the claims file, but the Board finds no prejudice to the Veteran in issuing a decision in this case, particularly where, as here, the Veteran reported having steady employment or training during the appeal period (first as a security guard, VA VRT, and then as an electronics/calibration technician).  

The Board further acknowledges the lay statements of record dated June 2009 from the Veteran's co-worker and supervisor.  These statements indicated that the Veteran missed time from work or left work early as a result of his bilateral knee disability.  Accommodations were made for him in order to limit the amount of walking, standing, bending, and lifting required for the performance of his job duties.  Despite these workplace accommodations, the Veteran's supervisor stated that the Veteran's job was a "very active" one which required "a lot" of bending and lifting.  While the Board does not doubt the veracity of the June 2009 statements, the Veteran, by his own account, routinely denied missing work, having incapacitating episodes related to his service-connected bilateral knee disability, or being prescribed bedrest by a physician.  See VA examination reports dated April 2006, April 2007, and January 2010.  In fact, the Veteran stated at the time of the most recent VA C&P examination in January 2010 that he missed only one day of work in the past year as a result of his service-connected bilateral knee disability.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008). 

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran was steadily employed and/or receiving VA training during the appeal period.  While the Veteran was re-trained as an electronics technician as a consequence of his service-connected bilateral knee disability, he has not alleged that he was unemployable during the course of the appeal due to the service-connected bilateral knee disability.  Moreover, there is no evidence of unemployability; therefore, TDIU is not raised by the record.

In summary, the Board finds that the currently assigned 10 percent evaluation under Diagnostic Code 5257 and the separate 10 percent evaluations under Diagnostic Code 5260 for painful limitation of motion with degenerative changes are proper.  The Board also finds that the Veteran is entitled to separate 10 percent evaluations under Diagnostic Code 5261, but not higher, for limitation of extension from April 24, 2007.  The Veteran, however, is not entitled to evaluations in excess of that which is currently assigned for any period of time covered by this appeal. 

The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In August 2003, prior to the initial decision on the matter by the AOJ, the Veteran was provided notice of the information and evidence needed to substantiate his increased rating claim for a bilateral knee disability.  Specifically, the Veteran was advised to submit evidence showing his service-connected bilateral knee disability got worse or increased in severity.  He was notified of VA's duties and his responsibilities for identifying and obtaining evidence pertinent to his claim.  He was encouraged to submit statements from doctors containing physical and clinical findings, results of laboratory tests or x-rays, and he was notified that he could submit lay statements from individuals who witnessed how the disability became worse.  He could also submit statements on his own behalf.  The Veteran was asked to identify any outstanding treatment records not currently associated with the claims file.  

The RO subsequently issued the November 2003 rating decision currently on appeal and explained why the Veteran was not entitled to evaluations in excess of 10 percent for painful motion or instability in either knee.  Thereafter, the RO provided a statement of the case (SOC) in August 2004.  The SOC informed the Veteran of the rating criteria under Diagnostic Codes 5257 and 5260 as well as provided information pertaining to the criteria outlined in DeLuca, including 38 C.F.R. § 4.59.  The Veteran received additional notice in March 2006 in which he was encouraged to submit recent treatment records (i.e., within the past 12 months) that were pertinent to his claim.  In particular, the Veteran was advised to provide statements from doctors, hospitals, laboratories, and medical facilities as well as x-ray reports, physical therapy records, and surgical reports.  

The Veteran also received notice that same month of the information and evidence needed to establish a disability rating and effective date for the disabilities on appeal pursuant to the Court's decision in Dingess.  For instance, the Veteran was informed to submit evidence showing the nature and severity of his condition(s), the severity and duration of the symptoms, and the impact of the condition and/or symptoms on the Veteran's employment.  Specifically, the Veteran was encouraged to submit information showing ongoing VA treatment, recent Social Security Administration decisions, statements from employers about job performance, lost time, or other evidence showing how the disability affected his ability to work.  The Veteran was also notified that he could submit lay statements from individuals who witnessed how the disability affected him.  The Veteran was also notified to provide any information or evidence not previously of record that pertained to the Veteran's level of disability or when it began.  The Veteran was further advised by way of an April 2008 supplemental statement of the case (SSOC) of the criteria outlined in DeLuca, including the provisions pertaining to 38 C.F.R. § 4.10, 4.71a, Diagnostic Codes 5257, 5260, 5261.  

Additionally, the Veteran has made specific arguments during the pendency of his claim indicating that his service-connected bilateral knee disability increased in severity.  See statements and hearing testimony dated July 2003, April, November, and December 2004, August, October, and December 2006, January and August 2007, and May 2008.  In sum, the Board finds that there is no prejudice with regard to any deficiency in the notice to the Veteran or the timing of the notice.  The Veteran's claim was readjudicated following these notice letters by way of a July 2010 SSOC.  Moreover, the Board notes the Veteran has had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (appellant's representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error").

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records were obtained.  He was also afforded numerous VA examinations in connection with the current claims.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described the bilateral knee disabilities in sufficient detail so the Board's evaluation of the disabilities was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Included in the claims file is an August 2006 private treatment note which indicated that the Veteran received treatment at the University of Washington Factoria.  It is unclear whether these records are associated with the claims file.  To date, however, the Veteran has not specifically identified any outstanding private records pertaining to the current claim from this institution, despite repeated opportunities to do so.  However, private treatment records from Dr. Piehl of the "UWPN Factoria Clinic" are of record and there is some indication that she is associated with the University of Washington.  In the absence of additional information, the Board finds that there is no duty to search for these records.  Moreover, the Board further points out that the Veteran received VA and private treatment, including VA examinations, contemporaneously to this period of time.  In the Board's opinion, these VA and private records adequately reflect the nature and severity of the Veteran's bilateral knee disabilities at that time.

As discussed above, the Veteran's claims were previously before the Board in June 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records, affording the Veteran the opportunity to identify outstanding non-VA treatment records, and providing the Veteran a VA examination.  The requested development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  Accordingly, the Board finds that VA has complied, to the extent required, with the duty-to-assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).
ORDER

An evaluation in excess of 10 percent for a left knee disability, diagnosed as chondromalacia, is denied.

Prior to April 24, 2007, a separate evaluation for a left knee disability, based on limitation of extension, is denied.

From April 24, 2007, a separate 10 percent evaluation, but not higher, for a left knee disability, based on limitation of extension, is granted.  

An evaluation in excess of 10 percent for left knee medial collateral ligament instability is denied.

An evaluation in excess of 10 percent for a right knee disability, diagnosed as chondromalacia, is denied.

Prior to April 24, 2007, a separate evaluation for a right knee disability, based on limitation of extension, is denied. 

From April 24, 2007, a separate 10 percent evaluation, but not higher, for a right knee disability, based on limitation of extension, is granted. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


